REGISTRATION RIGHTS AGREEMENT
REGISTRATION RIGHTS AGREEMENT (this "Agreement"), dated as of August 19, 2015,
is by and among Nemus Bioscience, Inc., a Nevada corporation, with headquarters
located at 650 Town Center Drive, Suite 1770, Costa Mesa, California 92626 (the
"Company"), and the investors listed on the Schedule of Buyers attached hereto
(each, a "Buyer" and collectively, the "Buyers").
WHEREAS:
A.            In connection with the Securities Purchase Agreement by and among
the parties hereto of even date herewith (the "Securities Purchase Agreement"),
the Company has agreed, upon the terms and subject to the conditions of the
Securities Purchase Agreement, to issue and sell to each Buyer (i) shares of the
Company's Series B Convertible Preferred Stock, par value $0.001 per share (the
"Preferred Shares"), which will, among other things, be convertible into a
certain number of shares of the Company's common stock, par value $0.001 per
share (the "Common Stock" as converted, the "Conversion Shares") in accordance
with the terms of the Certificate of Designations, Preferences and Rights of
Series B Convertible Preferred Stock (the "Certificate of Designations") and
(ii) warrants (the "Warrants") which will be exercisable to purchase shares of
Common Stock (as exercised, the "Warrant Shares") in accordance with the terms
of the Warrants.
B.            In accordance with the terms of the Securities Purchase Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the "1933 Act"), and applicable
state securities laws.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:
1.            Definitions.
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:
(a)            "Additional Effective Date" means the date the Additional
Registration Statement is declared effective by the SEC.
(b)            "Additional Effectiveness Deadline" means the date which is the
earlier of (i) in the event that the Additional Registration Statement (x) is
not subject to a full review by the SEC, the date which is thirty (30) calendar
days after the earlier of the Additional Filing Date and the Additional Filing
Deadline or (y) is subject to a full review by the SEC, the date which is sixty
(60) calendar days after the earlier of the Additional Filing Date and the
Additional Filing Deadline and (ii) the fifth (5th) Business Day after the date
the Company is notified (orally or in writing, whichever is earlier) by the SEC
that such Additional Registration Statement will not be reviewed or will not be
subject to further review; provided, however, that if the Additional
Effectiveness Deadline falls on a Saturday, Sunday or other day that the SEC is
closed for business, the Additional Effectiveness Deadline shall be extended to
the next Business Day on which the SEC is open for business.

--------------------------------------------------------------------------------

(c)            "Additional Filing Date" means the date on which the Additional
Registration Statement is filed with the SEC.
(d)            "Additional Filing Deadline" means if Cutback Shares are required
to be included in any Additional Registration Statement, the later of (i) the
date sixty (60) days after the date substantially all of the Registrable
Securities registered under the immediately preceding Registration Statement are
sold and (ii) the date six (6) months from the Initial Effective Date or the
most recent Additional Effective Date, as applicable.
(e)            "Additional Registrable Securities" means, (i) any Cutback Shares
not previously included on a Registration Statement and (ii) any capital stock
of the Company issued or issuable with respect to the Preferred Shares, the
Conversion Shares, the Warrants, the Warrant Shares, or the Cutback Shares, as
applicable, as a result of any stock split, stock dividend, recapitalization,
exchange or similar event or otherwise, without regard to any limitations on
conversion of the Preferred Shares or exercise of the Warrants.
(f)            "Additional Registration Statement" means a registration
statement or registration statements of the Company filed under the 1933 Act
covering the resale any Additional Registrable Securities.
(g)            "Additional Required Registration Amount" means any Cutback
Shares not previously included on a Registration Statement, all subject to
adjustment as provided in Section 2(f), without regard to any limitations on
conversion of the Preferred Shares or exercise of the Warrants.
(h)            "Business Day" means any day other than Saturday, Sunday or any
other day on which commercial banks in the City of New York are authorized or
required by law to remain closed.
(i)            "Closing Date" shall have the meaning set forth in the Securities
Purchase Agreement.
(j)            "Cutback Shares" means any of the Initial Required Registration
Amount or the Additional Required Registration Amount of Registrable Securities
not included in all Registration Statements previously declared effective
hereunder as a result of a limitation on the maximum number of shares of Common
Stock of the Company permitted to be registered by the staff of the SEC pursuant
to Rule 415.  The number of Cutback Shares shall be allocated pro rata among the
Investors with each Investor entitled to elect the portion of its Conversion
Shares and/or Warrant Shares that are to be considered Cutback Shares.  For the
purpose of determining the Cutback Shares, in order to determine any applicable
Required Registration Amount, unless an Investor gives written notice to the
Company to the contrary with respect to the allocation of its Cutback Shares,
first the Warrant Shares shall be excluded on a pro rata basis among the
Investors until all of the Warrant Shares have been excluded and second the
Conversion Shares shall be excluded on a pro rata basis among the Investors
until all of the Conversion Shares have been excluded.
- 2 -

--------------------------------------------------------------------------------

(k)            "effective" and "effectiveness" refer to a Registration Statement
that has been declared effective by the SEC and is available for the resale of
the Registrable Securities required to be covered thereby.
(l)            "Effective Date" means the Initial Effective Date and the
Additional Effective Date, as applicable.
(m)            "Effectiveness Deadline" means the Initial Effectiveness Deadline
and the Additional Effectiveness Deadline, as applicable.
(n)            "Eligible Market" means the Principal Market, The New York Stock
Exchange, Inc., the NYSE MKT, The NASDAQ Global Select Market, The NASDAQ Global
Market, The NASDAQ Capital Market or the OTC QX.
(o)            "Filing Deadline" means the Initial Filing Deadline and the
Additional Filing Deadline, as applicable.
(p)            "Initial Effective Date" means the date that the Initial
Registration Statement has been declared effective by the SEC.
(q)            "Initial Effectiveness Deadline" means the date which is the
earlier of (i) in the event that the Initial Registration Statement (x) is not
subject to a full review by the SEC, sixty (60) calendar days after the Closing
Date or (y) is subject to a full review by the SEC, ninety (90) calendar days
after the Closing Date and (ii) the fifth (5th) Business Day after the date the
Company is notified (orally or in writing, whichever is earlier) by the SEC that
such Initial Registration Statement will not be reviewed or will not be subject
to further review; provided, however, that if the Initial Effectiveness Deadline
falls on a Saturday, Sunday or other day that the SEC is closed for business,
the Initial Effectiveness Deadline shall be extended to the next Business Day on
which the SEC is open for business..
(r)            "Initial Filing Date" means the date on which the Initial
Registration Statement is filed with the SEC.
(s)            "Initial Filing Deadline" means the date which is thirty (30)
calendar days after the Closing Date.
(t)            "Initial Registrable Securities" means (i) the Conversion Shares
issued or issuable upon conversion of the Preferred Shares, (ii) the Warrant
Shares issued or issuable upon exercise of the Warrants and (iii) any capital
stock of the Company issued or issuable, with respect to the Conversion Shares,
the Preferred Shares, the Warrant Shares or the Warrants as a result of any
stock split, stock dividend, recapitalization, exchange or similar event or
otherwise, without regard to any limitations on conversion of the Preferred
Shares or exercise of the Warrants.
- 3 -

--------------------------------------------------------------------------------

(u)            "Initial Registration Statement" means a registration statement
or registration statements of the Company filed under the 1933 Act covering the
resale of Initial Registrable Securities.
(v)            "Initial Required Registration Amount" means the sum of (i) 130%
of the maximum number of Conversion Shares issued and issuable pursuant to the
Preferred Shares and (ii) the maximum number of Warrant Shares issued and
issuable pursuant to the Warrants, in each case as of the Trading Day
immediately preceding the applicable date of determination, subject to
adjustment as provided in Section 2(f), without regard to any limitations on the
issuance of Common Stock pursuant to the terms of the Preferred Shares or
exercise of the Warrants.
(w)            "Investor" means a Buyer or any transferee or assignee thereof to
whom a Buyer assigns its rights under this Agreement and who agrees to become
bound by the provisions of this Agreement in accordance with Section 9 and any
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 9.
(x)            "Lead Investors" means, collectively, the funds managed by Sabby
Management, LLC.
(y)            "Person" means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.
(z)            "Principal Market" means the OTC QB.
(aa)            "register," "registered," and "registration" refer to a
registration effected by preparing and filing one or more Registration
Statements (as defined below) in compliance with the 1933 Act and pursuant to
Rule 415, and the declaration or ordering of effectiveness of such Registration
Statement(s) by the SEC.
(bb)            "Registrable Securities" means the Initial Registrable
Securities and the Additional Registrable Securities.
(cc)            "Registration Statement" means the Initial Registration
Statement and the Additional Registration Statement, as applicable.
(dd)            "Required Holders" means the holders of at least a majority of
the Registrable Securities and shall include the Lead Investors so long as the
Lead Investors or any of their Affiliates holds any Registrable Securities.
(ee)            "Required Registration Amount" means either the Initial Required
Registration Amount or the Additional Required Registration Amount, as
applicable.
(ff)            "Rule 415" means Rule 415 promulgated under the 1933 Act or any
successor rule providing for offering securities on a continuous or delayed
basis.
- 4 -

--------------------------------------------------------------------------------

(gg)            "SEC" means the United States Securities and Exchange
Commission.
(hh)            "Trading Day" means any day on which the Common Stock is traded
on the Principal Market, or, if the Principal Market is not the principal
trading market for the Common Stock on such day, then on the principal
securities exchange or securities market on which the Common Stock is then
traded; provided that in circumstances where "Trading Day" is used (i) in
connection with determining a Closing Bid Price, Closing Sale Price or any other
pricing provisions, including, without limitation, the determination of any
pricing period and (ii) in any other context provided such day is the last day
of a period of time expressed in Trading Days other than share delivery
requirements, "Trading Day" shall not include any day on which the Common Stock
trades on exchanges and markets for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchanges or markets (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York time).
2.            Registration.
(a)            Initial Mandatory Registration.  The Company shall prepare, and,
as soon as practicable but in no event later than the Initial Filing Deadline,
file with the SEC the Initial Registration Statement on Form S-3 covering the
resale of all of the Initial Registrable Securities.  In the event that Form S-3
is unavailable for such a registration, the Company shall use Form S-1 or such
other form as is available for such a registration on another appropriate form
reasonably acceptable to the Required Holders, subject to the provisions of
Section 2(e).  The Initial Registration Statement prepared pursuant hereto shall
register for resale at least the number of shares of Common Stock equal to the
Initial Required Registration Amount determined as of the date the Initial
Registration Statement is initially filed with the SEC, subject to adjustment as
provided in Section 2(f).  The Initial Registration Statement shall contain
(except if otherwise directed by the Required Holders) the "Plan of
Distribution" and "Selling Shareholders" sections in substantially the form
attached hereto as Exhibit B.  The Company shall use its best efforts to have
the Initial Registration Statement declared effective by the SEC as soon as
practicable, but in no event later than the Initial Effectiveness Deadline.  By
9:30 a.m. New York time on the Business Day following the Initial Effective
Date, the Company shall file with the SEC in accordance with Rule 424 under the
1933 Act the final prospectus to be used in connection with sales pursuant to
such Initial Registration Statement.
(b)            Additional Mandatory Registrations.  The Company shall prepare,
and, as soon as practicable but in no event later than the Additional Filing
Deadline, file with the SEC an Additional Registration Statement on Form S-3
covering the resale of all of the Additional Registrable Securities not
previously registered on an Additional Registration Statement hereunder.  To the
extent the staff of the SEC does not permit the Additional Required Registration
Amount to be registered on an Additional Registration Statement, the Company
shall file Additional Registration Statements successively trying to register on
each such Additional Registration Statement the maximum number of remaining
Additional Registrable Securities until the Additional Required Registration
Amount has been registered with the SEC; provided that after two rejections by
the SEC of Additional Registration Statements, the Company shall not be required
to file Additional Registration Statements more frequently than once per ninety
day period commencing subsequent to the second rejection.  In the event that
Form S-3 is unavailable for such a registration, the Company shall use Form S-1
or such other form as is available for such a registration on another
appropriate form reasonably acceptable to the Required Holders, subject to the
provisions of Section 2(e).  Each Additional Registration Statement prepared
pursuant hereto shall register for resale at least that number of shares of
Common Stock equal to the Additional Required Registration Amount determined as
of the date such Additional Registration Statement is initially filed with the
SEC, subject to adjustment as provided in Section 2(f).  Each Additional
Registration Statement shall contain (except if otherwise directed by the
Required Holders) the "Plan of Distribution" and "Selling Shareholders" sections
in substantially the form attached hereto as Exhibit B.  The Company shall use
its best efforts to have each Additional Registration Statement declared
effective by the SEC as soon as practicable, but in no event later than the
Additional Effectiveness Deadline.  By 9:30 a.m. New York time on the Business
Day following the Additional Effective Date, the Company shall file with the SEC
in accordance with Rule 424 under the 1933 Act the final prospectus to be used
in connection with sales pursuant to such Additional Registration Statement.
- 5 -

--------------------------------------------------------------------------------

(c)            Allocation of Registrable Securities.  The initial number of
Registrable Securities included in any Registration Statement and any increase
or decrease in the number of Registrable Securities included therein shall be
allocated pro rata among the Investors based on the number of Registrable
Securities held by each Investor at the time the Registration Statement covering
such initial number of Registrable Securities or increase or decrease thereof is
declared effective by the SEC.  In the event that an Investor sells or otherwise
transfers any of such Investor's Registrable Securities, each transferee shall
be allocated a pro rata portion of the then remaining number of Registrable
Securities included in such Registration Statement for such transferor.  Any
shares of Common Stock included in a Registration Statement and which remain
allocated to any Person which ceases to hold any Registrable Securities covered
by such Registration Statement shall be allocated to the remaining Investors,
pro rata based on the number of Registrable Securities then held by such
Investors which are covered by such Registration Statement.  In no event shall
the Company include any securities other than Registrable Securities on any
Registration Statement without the prior written consent of the Required
Holders; provided, however, the Initial Registration Statement shall include (i)
those 241,663 shares of Common Stock subject to the Company’s Registration
Rights Agreement dated January 7, 2015, (the “January Shares”), such that the
shares of Common Stock that are entitled to be included in the Initial
Registration Statement shall first be allocated to the January Shares, and
second to the Registrable Securities.
(d)            Legal Counsel.  Subject to Section 5 hereof, the Required Holders
shall have the right to select one legal counsel to review and oversee any
registration pursuant to this Section 2 ("Legal Counsel"), which shall be first
designated by the Lead Investors and then designated by the Required Holders
thereafter.  The Company and Legal Counsel shall reasonably cooperate with each
other in performing the Company's obligations under this Agreement.
(e)            Ineligibility for Form S-3.  In the event that Form S-3 is not
available for the registration of the resale of Registrable Securities
hereunder, the Company shall (i) register the resale of the Registrable
Securities on Form S-1 or another appropriate form reasonably acceptable to the
Required Holders and (ii) undertake to register the Registrable Securities on
Form S-3 as soon as such form is available, provided that the Company shall
maintain the effectiveness of the Registration Statement then in effect until
such time as a any such Registration Statement on Form S-3 filed by the Company
covering the Registrable Securities has been declared effective by the SEC.
- 6 -

--------------------------------------------------------------------------------

(f)            Sufficient Number of Shares Registered.  In the event the number
of shares available under a Registration Statement filed pursuant to Section
2(a) or Section 2(b) is insufficient to cover the Required Registration Amount
of Registrable Securities required to be covered by such Registration Statement
or an Investor's allocated portion of the Registrable Securities pursuant to
Section 2(c), the Company shall amend the applicable Registration Statement, or
file a new Registration Statement (on the short form available therefor, if
applicable), or both, so as to cover at least the Required Registration Amount
as of the Trading Day immediately preceding the date of the filing of such
amendment or new Registration Statement, in each case, as soon as practicable,
but in any event not later than fifteen (15) days after the necessity therefor
arises.  The Company shall use its best efforts to cause such amendment and/or
new Registration Statement to become effective as soon as practicable following
the filing thereof.  For purposes of the foregoing provision, the number of
shares available under a Registration Statement shall be deemed "insufficient to
cover all of the Registrable Securities" if at any time the number of shares of
Common Stock available for resale under the Registration Statement is less than
the product determined by multiplying (i) the Required Registration Amount as of
such time by (ii) 0.90.  The calculation set forth in the foregoing sentence
shall be made without regard to any limitations on conversion of the Preferred
Shares or exercise of the Warrants and such calculation shall assume that the
Preferred Shares are then convertible into shares of Common Stock at the then
prevailing Conversion Rate (as defined in the Certificate of Designations) and
the Warrants are then exercisable for shares of Common Stock at the then
prevailing Exercise Price (as defined in the Warrants).
(g)            Effect of Failure to File and Obtain and Maintain Effectiveness
of Registration Statement.  If (i) the Initial Registration Statement when
declared effective fails to register the Initial Required Registration Amount of
Initial Registrable Securities (a "Registration Failure"), (ii) a Registration
Statement covering all of the Registrable Securities required to be covered
thereby and required to be filed by the Company pursuant to this Agreement is
(A) not filed with the SEC on or before the applicable Filing Deadline (a
"Filing Failure") or (B) not declared effective by the SEC on or before the
applicable Effectiveness Deadline, (an "Effectiveness Failure") or (iii) on any
day after the applicable Effective Date sales of all of the Registrable
Securities required to be included on such Registration Statement cannot be made
(other than during an Allowable Grace Period (as defined in Section 3(r))
pursuant to such Registration Statement or otherwise (including, without
limitation, because of the suspension of trading or any other limitation imposed
by an Eligible Market, a failure to keep such Registration Statement effective,
a failure to disclose such information as is necessary for sales to be made
pursuant to such Registration Statement, a failure to register a sufficient
number of shares of Common Stock or a failure to maintain the listing of the
Common Stock) (a "Maintenance Failure" and collectively with a Registration
Failure, a Filing Failure, and an Effectiveness Failure, the “Failures” and each
a “Failure”) then, as partial relief for the damages to any holder by reason of
a Failure (which remedy shall not be exclusive of any other remedies available
at law or in equity, including, without limitation, specific performance or the
additional obligation of the Company to register any Cutback Shares), the
Company shall pay to each holder of Registrable Securities relating to such
Registration Statement an amount in cash equal to two percent (2.0%) of the
aggregate Purchase Price (as such term is defined in the Securities Purchase
Agreement) of such Investor's Registrable Securities whether or not included in
such Registration Statement on each of the following dates: (i) the day of a
Registration Failure, (ii) the day of a Filing Failure; (iii) the day of an
Effectiveness Failure; (iv) the initial day of a Maintenance Failure; (v) on the
thirtieth day after the date of a Registration Failure and every thirtieth day
thereafter (pro rated for periods totaling less than thirty days) until such
Registration Failure is cured, (vi) on the thirtieth day after the date of a
Filing Failure and every thirtieth day thereafter (pro rated for periods
totaling less than thirty days) until such Filing Failure is cured; (vii) on the
thirtieth day after the date of an Effectiveness Failure and every thirtieth day
thereafter (pro rated for periods totaling less than thirty days) until such
Effectiveness Failure is cured; and (viii) on the thirtieth day after the
initial date of a Maintenance Failure and every thirtieth day thereafter (pro
rated for periods totaling less than thirty days) until such Maintenance Failure
is cured.  The payments to which a holder shall be entitled pursuant to this
Section 2(g) are referred to herein as "Registration Delay Payments." 
Registration Delay Payments shall be paid on the earlier of (I) the dates set
forth above and (II) the third Business Day after the event or failure giving
rise to the Registration Delay Payments is cured; provided however, in the event
that there shall be more than one Failure occurring simultaneously, the 2.0%
shall apply in the aggregate (e.g., during any single or multiple Failure, 2%
shall be due, however 2% shall not be due “per Failure” if the Failures are
simultaneous and for so long as such Failures are simultaneous).  In the event
the Company fails to make Registration Delay Payments in a timely manner, such
Registration Delay Payments shall bear interest at the rate of one and one-half
percent (1.5%) per month (prorated for partial months) until paid in
full. Notwithstanding anything to the contrary contained herein, Registration
Delay Payments shall (i) not, in the aggregate, exceed ten percent (10%) of the
aggregate Purchase Price, and (ii) cease to accrue upon the termination of the
Registration Period (as defined below).
- 7 -

--------------------------------------------------------------------------------

3.            Related Obligations.
At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(b), 2(e) or 2(f), the Company will use its
best efforts to effect the registration of the Registrable Securities in
accordance with the intended method of disposition thereof and, pursuant
thereto, the Company shall have the following obligations:
(a)            The Company shall promptly prepare and file with the SEC a
Registration Statement with respect to the Registrable Securities and use its
best efforts to cause such Registration Statement relating to the Registrable
Securities to become effective as soon as practicable after such filing (but in
no event later than the Effectiveness Deadline).  The Company shall keep each
Registration Statement effective pursuant to Rule 415 at all times until the
earlier of (i) the date as of which the Investors may sell all of the
Registrable Securities covered by such Registration Statement without
restriction or limitation pursuant to Rule 144 and without the requirement to be
in compliance with Rule 144(c)(1) (or any successor thereto) promulgated under
the 1933 Act or (ii) the date on which the Investors shall have sold all of the
Registrable Securities covered by such Registration Statement (the "Registration
Period").  The Company shall ensure that each Registration Statement (including
any amendments or supplements thereto and prospectuses contained therein) shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein, or necessary to make the statements therein
(in the case of prospectuses, in the light of the circumstances in which they
were made) not misleading.  The term "best efforts" shall mean, among other
things, that the Company shall submit to the SEC, within two (2) Business Days
after the later of the date that (i) the Company learns that no review of a
particular Registration Statement will be made by the staff of the SEC or that
the staff has no further comments on a particular Registration Statement, as the
case may be, and (ii) the approval of Legal Counsel and the Registration
Consultant (as defined in Section 5) pursuant to Section 3(c) (which approval is
immediately sought), a request for acceleration of effectiveness of such
Registration Statement to a time and date not later than two (2) Business Days
after the submission of such request.  The Company shall respond in writing to
comments made by the SEC in respect of a Registration Statement as soon as
practicable, but in no event later than fifteen (15) days after the receipt of
comments by or notice from the SEC that an amendment is required in order for a
Registration Statement to be declared effective.
- 8 -

--------------------------------------------------------------------------------

(b)            The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the 1933 Act, as may be necessary to keep such Registration Statement
effective at all times during the Registration Period, and, during such period,
comply with the provisions of the 1933 Act with respect to the disposition of
all Registrable Securities of the Company covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the seller or
sellers thereof as set forth in such Registration Statement.  In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10-K, Form 10-Q or Form 8-K or any
analogous report under the Securities Exchange Act of 1934, as amended (the
"1934 Act"), the Company shall have incorporated such report by reference into
such Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC on the same day on which the 1934 Act report is filed
which created the requirement for the Company to amend or supplement such
Registration Statement.
(c)            The Company shall (A) permit Legal Counsel and the Registration
Consultant to review and comment upon (i) a Registration Statement at least
three (3) Business Days prior to its filing with the SEC and (ii) all amendments
and supplements to all Registration Statements (except that Legal Counsel shall
not be entitled to review those amendments and supplements to all Registration
Statements filed solely by reason of the Company filing Annual Reports on Form
10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and any
similar or successor reports as long as the Selling Shareholders and Plan of
Distribution sections have not changed in those amendments and supplements to
all Registration Statements) within a reasonable number of days prior to their
filing with the SEC, and (B) not file any Registration Statement or amendment or
supplement thereto in a form to which Legal Counsel or the Registration
Consultant reasonably objects; provided however, that if the delay in filing the
Registration Statement is due to Legal Counsel’s unreasonable objections (and
unreasonable refusal to allow the Company to file the Registration Statement),
then in such event, no Registration Failure (or similar event that triggers a
Registration Delay Payment) shall be deemed to have occurred.  The Company shall
not submit a request for acceleration of the effectiveness of a Registration
Statement or any amendment or supplement thereto without the prior approval of
Legal Counsel and the Registration Consultant, which consent shall not be
unreasonably withheld; provided however, that if the delay in filing the
effectiveness of the Registration Statement is due to Legal Counsel’s
unreasonable objections (and unreasonable refusal to allow the Registration
Statement to become effective) then in such event, no Effectiveness Failure (or
similar event that triggers a Registration Delay Payment) shall be deemed to
have occurred.  The Company shall furnish to Legal Counsel and the Registration
Consultant, without charge, (i) copies of any correspondence from the SEC or the
staff of the SEC to the Company or its representatives relating to any
Registration Statement, (ii) promptly after the same is prepared and filed with
the SEC, one copy of any Registration Statement and any amendment(s) thereto,
including financial statements and schedules, all documents incorporated therein
by reference, if requested by an Investor, and all exhibits and (iii) upon the
effectiveness of any Registration Statement, one copy of the prospectus included
in such Registration Statement and all amendments and supplements thereto.  The
Company shall reasonably cooperate with Legal Counsel and the Registration
Consultant in performing the Company's obligations pursuant to this Section 3.
- 9 -

--------------------------------------------------------------------------------

(d)            The Company shall furnish to each Investor whose Registrable
Securities are included in any Registration Statement, without charge, (i)
promptly after the same is prepared and filed with the SEC, at least one copy of
such Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by an Investor, all exhibits and each preliminary prospectus, (ii)
upon the effectiveness of any Registration Statement, ten (10) copies of the
prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as such Investor may
reasonably request) and (iii) such other documents, including copies of any
preliminary or final prospectus, as such Investor may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities owned by such Investor.
(e)            The Company shall use its best efforts to (i) register and
qualify, unless an exemption from registration and qualification applies, the
resale by Investors of the Registrable Securities covered by a Registration
Statement under such other securities or "blue sky" laws of all applicable
jurisdictions in the United States, (ii) prepare and file in those jurisdictions
such amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(e), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction.  The Company shall promptly notify Legal Counsel and each Investor
who holds Registrable Securities of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or "blue sky"
laws of any jurisdiction in the United States or its receipt of actual notice of
the initiation or threatening of any proceeding for such purpose.
- 10 -

--------------------------------------------------------------------------------

(f)            The Company shall notify Legal Counsel and each Investor in
writing of the happening of any event, as promptly as practicable after becoming
aware of such event but in any event on the same Trading Day as such event, as a
result of which the prospectus included in a Registration Statement, as then in
effect, includes an untrue statement of a material fact or omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (provided that in no event shall such notice contain any material,
nonpublic information), and, subject to Section 3(r), promptly prepare a
supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver ten (10) copies of such supplement or
amendment to Legal Counsel and each Investor (or such other number of copies as
Legal Counsel or such Investor may reasonably request).  The Company shall also
promptly notify Legal Counsel and each Investor in writing (i) when a prospectus
or any prospectus supplement or post-effective amendment has been filed, and
when a Registration Statement or any post-effective amendment has become
effective (notification of such effectiveness shall be delivered to Legal
Counsel and each Investor by facsimile or email on the same day of such
effectiveness and by overnight mail), (ii) of any request by the SEC for
amendments or supplements to a Registration Statement or related prospectus or
related information and (iii) of the Company's reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.  By
9:30 a.m. New York City time on the date following the date any post-effective
amendment has become effective, the Company shall file with the SEC in
accordance with Rule 424 under the 1933 Act the final prospectus to be used in
connection with sales pursuant to such Registration Statement.
(g)            The Company shall use its best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of a Registration Statement,
or the suspension of the qualification of any of the Registrable Securities for
sale in any jurisdiction and, if such an order or suspension is issued, to
obtain the withdrawal of such order or suspension at the earliest possible
moment and to notify Legal Counsel and each Investor who holds Registrable
Securities being sold of the issuance of such order and the resolution thereof
or its receipt of actual notice of the initiation or threat of any proceeding
for such purpose.
(h)            If any Investor is required under applicable securities laws to
be described in the Registration Statement as an underwriter or an Investor
believes that it could reasonably be deemed to be an underwriter of Registrable
Securities in the Registration Statement or prospectus, at the reasonable
request of such Investor, the Company shall furnish to such Investor, on the
date of the effectiveness of the Registration Statement and thereafter from time
to time on such dates as an Investor may reasonably request (i) a letter, dated
such date, from the Company's independent certified public accountants in form
and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
Investors, and (ii) an opinion, dated as of such date, of counsel representing
the Company for purposes of such Registration Statement, in form, scope and
substance as is customarily given in an underwritten public offering, addressed
to the Investors.
- 11 -

--------------------------------------------------------------------------------

(i)            If any Investor is required under applicable securities laws to
be described in the Registration Statement as an underwriter or an Investor
believes that it could reasonably be deemed to be an underwriter of Registrable
Securities, the Company shall make available for inspection by (i) such
Investor, (ii) Legal Counsel and (iii) one firm of accountants or other agents
retained by the Investors (collectively, the "Inspectors"), all pertinent
financial and other records, and pertinent corporate documents and properties of
the Company (collectively, the "Records"), as shall be reasonably deemed
necessary by each Inspector, and cause the Company's officers, directors and
employees to supply all information which any Inspector may reasonably request;
provided, however, that each Inspector shall agree to hold in strict confidence
and shall not make any disclosure (except to an Investor) or use of any Record
or other information which the Company determines in good faith to be
confidential, and of which determination the Inspectors are so notified, unless
(a) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
under the 1933 Act, (b) the release of such Records is ordered pursuant to a
final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (c) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
Agreement.  Each Investor agrees that it shall, upon learning that disclosure of
such Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential.  Nothing herein (or in any other confidentiality agreement between
the Company and any Investor) shall be deemed to limit the Investors' ability to
sell Registrable Securities in a manner which is otherwise consistent with
applicable laws and regulations.
(j)            The Company shall hold in confidence and not make any disclosure
of information concerning an Investor provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement.  The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow such Investor, at the Investor's
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.
(k)            The Company shall use its best efforts either to (i) cause all of
the Registrable Securities covered by a Registration Statement to be listed on
each securities exchange on which securities of the same class or series issued
by the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange or (ii) secure the
inclusion for quotation of all of the Registrable Securities on the OTC QB or
(iii) if, despite the Company's best efforts, the Company is unsuccessful in
satisfying the preceding clauses (i) and (ii), to secure the inclusion for
quotation on an Eligible Market for such Registrable Securities and, without
limiting the generality of the foregoing, to use its reasonable best efforts to
arrange for at least two market makers to register with the Financial Industry
Regulatory Authority, Inc. ("FINRA") as such with respect to such Registrable
Securities.  The Company shall pay all fees and expenses in connection with
satisfying its obligation under this Section 3(k).
- 12 -

--------------------------------------------------------------------------------

(l)            The Company shall cooperate with the Investors who hold
Registrable Securities being offered and, to the extent applicable, facilitate
the timely preparation and delivery of certificates (not bearing any restrictive
legend) representing the Registrable Securities to be offered pursuant to a
Registration Statement and enable such certificates to be in such denominations
or amounts, as the case may be, as the Investors may reasonably request and
registered in such names as the Investors may request.
(m)            If requested by an Investor, the Company shall as soon as
practicable (i) incorporate in a prospectus supplement or post-effective
amendment such information as an Investor reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by an Investor holding any Registrable Securities.
(n)            The Company shall use its best efforts to cause the Registrable
Securities covered by a Registration Statement to be registered with or approved
by such other governmental agencies or authorities as may be necessary to
consummate the disposition of such Registrable Securities.
(o)            The Company shall make generally available to its security
holders as soon as practical, but not later than ninety (90) days after the
close of the period covered thereby, an earnings statement (in form complying
with, and in the manner provided by, the provisions of Rule 158 under the 1933
Act) covering a twelve-month period beginning not later than the first day of
the Company's fiscal quarter next following the applicable Effective Date of a
Registration Statement.
(p)            The Company shall otherwise use its best efforts to comply with
all applicable rules and regulations of the SEC in connection with any
registration hereunder.
(q)            Within two (2) Business Days after a Registration Statement which
covers Registrable Securities is declared effective by the SEC, the Company
shall deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.
- 13 -

--------------------------------------------------------------------------------

(r)            Notwithstanding anything to the contrary herein, at any time
after the Effective Date, (i) the Company may delay the disclosure of material,
non-public information concerning the Company the disclosure of which at the
time is not, in the good faith opinion of the Board of Directors of the Company
and its counsel, in the best interest of the Company and, in the opinion of
counsel to the Company, otherwise required, or (ii) a delay caused by a failure
to keep a Registration Statement effective that is caused solely by the
Company’s filing of an Annual Report on Form 10-K or Quarterly Report on Form
10-Q so long as the Company also has filed a post-effective amendment to such
Registration Statement as required by Section 3(b) (a "Grace Period"); provided,
that the Company shall promptly (i) notify the Investors in writing of the
existence of material, non-public information or post-effective amendment giving
rise to a Grace Period (provided that in each notice the Company will not
disclose the content of such material, non-public information to the Investors)
and the date on which the Grace Period will begin, and (ii) notify the Investors
in writing of the date on which the Grace Period ends; and, provided further,
that no Grace Period shall exceed ten (10) consecutive Trading Days and during
any three hundred sixty five (365) day period such Grace Periods shall not
exceed an aggregate of twenty (20) Trading Days and the first day of any Grace
Period must be at least five (5) Trading Days after the last day of any prior
Grace Period (each, an "Allowable Grace Period").  For purposes of determining
the length of a Grace Period above, the Grace Period shall begin on and include
the date the Investors receive the notice referred to in clause (i) and shall
end on and include the later of the date the Investors receive the notice
referred to in clause (ii) and the date referred to in such notice.  The
provisions of Section 3(g) hereof shall not be applicable during the period of
any Allowable Grace Period.  Upon expiration of the Grace Period, the Company
shall again be bound by the first sentence of Section 3(f) with respect to the
information giving rise thereto unless such material, non-public information is
no longer applicable.  Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of an Investor in accordance with the terms of the Securities
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which an Investor has entered into a contract for sale, prior to the
Investor's receipt of the notice of a Grace Period and for which the Investor
has not yet settled.
(s)            Neither the Company nor any Subsidiary or affiliate thereof shall
identify any Investor as an underwriter in any public disclosure or filing with
the SEC, the Principal Market or any Eligible Market and any Investor being
deemed an underwriter by the SEC shall not relieve the Company of any
obligations it has under this Agreement or any other Transaction Document (as
defined in the Securities Purchase Agreement); provided, however, that the
foregoing shall not prohibit the Company from including the disclosure found in
the "Plan of Distribution" section attached hereto as Exhibit B in the
Registration Statement. If the Company is required by law to identify any
Investor as an underwriter in any public disclosure or filing with the SEC, the
Principal Market or any Eligible Market, prior to so identifying any such
Investor, the Company shall promptly notify each such Investor of the legal
requirement and give each such Investor a reasonable opportunity to persuade the
applicable regulator that said disclosure is not required. If an applicable
Investor is unable to eliminate the legal requirement to be identified as an
underwriter, the applicable Investor shall have five (5) Business Days to
consent to such disclosure or to agree to withdraw as a selling shareholder
under the Registration Statement.  If an Investor agrees to withdraw as a
selling shareholder under the Registration Statement, the Company shall not be
responsible for any such Failures with respect to any such Investor.
(t)            Neither the Company nor any of its Subsidiaries has entered, as
of the date hereof, nor shall the Company or any of its Subsidiaries, on or
after the date of this Agreement, enter into any agreement with respect to its
securities, that would have the effect of impairing the rights granted to the
Buyers in this Agreement or otherwise conflicts with the provisions hereof.
- 14 -

--------------------------------------------------------------------------------

4.            Obligations of the Investors.
(a)            At least five (5) Business Days prior to the first anticipated
Filing Date of a Registration Statement, the Company shall notify each Investor
in writing of the information the Company requires from each such Investor if
such Investor elects to have any of such Investor's Registrable Securities
included in such Registration Statement.  It shall be a condition precedent to
the obligations of the Company to complete any registration pursuant to this
Agreement with respect to the Registrable Securities of a particular Investor
that such Investor shall furnish to the Company such information regarding
itself, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities held by it as shall be reasonably
required to effect and maintain the effectiveness of the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request.
(b)            Each Investor, by such Investor's acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Investor has notified the Company in writing of
such Investor's election to exclude all of such Investor's Registrable
Securities from such Registration Statement.
(c)            Each Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(g) or
the first sentence of Section 3(f), such Investor will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until such Investor's receipt of copies of
the supplemented or amended prospectus as contemplated by Section 3(g) or the
first sentence of Section 3(f) or receipt of notice that no supplement or
amendment is required.  Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of an Investor in accordance with the terms of the Securities
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which an Investor has entered into a contract for sale prior to the
Investor's receipt of a notice from the Company of the happening of any event of
the kind described in Section 3(g) or the first sentence of Section 3(f) and for
which the Investor has not yet settled.
(d)            Each Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to the Registration Statement.
5.            Expenses of Registration.
All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company shall be paid by the Company.  The Company shall engage
counsel mutually acceptable to the Company and Sabby Management, LLC in
connection with the registration, filing or qualification pursuant to Sections 2
and 3 of this Agreement to act as a registration consultant (the "Registration
Consultant") and shall pay such Registration Consultant's reasonable fees and
expenses, which amount shall not, without the prior written consent of the
Company, exceed $25,000 in the aggregate for all filings (including, but not
limited to, the Registration Statement amendments and supplements thereto)
relating to, and the registration and qualification of the securities underlying
the Registration Statement.
- 15 -

--------------------------------------------------------------------------------

6.            Indemnification.
In the event any Registrable Securities are included in a Registration Statement
under this Agreement:
(a)            To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend each Investor, the directors,
officers, partners, members, employees, agents, representatives of, and each
Person, if any, who controls any Investor within the meaning of the 1933 Act or
the 1934 Act (each, an "Indemnified Person"), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys' fees, amounts paid in settlement or expenses, joint or several
(collectively, "Claims"), incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto ("Indemnified Damages"),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon:  (i) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other "blue sky" laws of any jurisdiction in
which Registrable Securities are offered ("Blue Sky Filing"), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or (iv) any violation of this
Agreement (the matters in the foregoing clauses (i) through (iv) being,
collectively, "Violations").  Subject to Section 6(c), the Company shall
reimburse the Indemnified Persons, promptly as such expenses are incurred and
are due and payable, for any legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim. 
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a):  (i) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by such Indemnified Person for such Indemnified Person expressly for use
in connection with the preparation of the Registration Statement or any such
amendment thereof or supplement thereto, if such prospectus was timely made
available by the Company pursuant to Section 3(d); and (ii) shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Company, which consent shall not be
unreasonably withheld or delayed.  Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person and shall survive the transfer of the Registrable Securities by the
Investors pursuant to Section 9.
- 16 -

--------------------------------------------------------------------------------

(b)            In connection with any Registration Statement in which an
Investor is participating, each such Investor agrees to severally and not
jointly indemnify, hold harmless and defend, to the same extent and in the same
manner as is set forth in Section 6(a), the Company, each of its directors, each
of its officers who signs the Registration Statement and each Person, if any,
who controls the Company within the meaning of the 1933 Act or the 1934 Act
(each, an "Indemnified Party"), against any Claim or Indemnified Damages to
which any of them may become subject, under the 1933 Act, the 1934 Act or
otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by such Investor expressly for use in
connection with such Registration Statement; and, subject to Section 6(c), such
Investor shall reimburse the Indemnified Party for any legal or other expenses
reasonably incurred by an Indemnified Party in connection with investigating or
defending any such Claim; provided, however, that the indemnity agreement
contained in this Section 6(b) and the agreement with respect to contribution
contained in Section 7 shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of such
Investor, which consent shall not be unreasonably withheld or delayed; provided,
further, however, that the Investor shall be liable under this Section 6(b) for
only that amount of a Claim or Indemnified Damages as does not exceed the net
proceeds to such Investor as a result of the sale of Registrable Securities
pursuant to such Registration Statement.  Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Indemnified Party and shall survive the transfer of the Registrable Securities
by the Investors pursuant to Section 9.
(c)            Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for all such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the Indemnified Person or
Indemnified Party, as applicable, the representation by such counsel of the
Indemnified Person or Indemnified Party, as the case may be, and the
indemnifying party would be inappropriate due to actual or potential differing
interests between such Indemnified Person or Indemnified Party and any other
party represented by such counsel in such proceeding.  In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by the Investors holding at least a majority in
interest of the Registrable Securities included in the Registration Statement to
which the Claim relates.  The Indemnified Party or Indemnified Person shall
reasonably cooperate with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party or Indemnified Person which relates to such action or
Claim.  The indemnifying party shall keep the Indemnified Party or Indemnified
Person fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto.  No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent.  No indemnifying
party shall, without the prior written consent of the Indemnified Party or
Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such Claim or
litigation and such settlement shall not include any admission as to fault on
the part of the Indemnified Party.  Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made. 
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
prejudiced in its ability to defend such action.
- 17 -

--------------------------------------------------------------------------------

(d)            The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.
(e)            The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.
7.            Contribution.
To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that:  (i) no
Person involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the amount of net proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.
- 18 -

--------------------------------------------------------------------------------

8.            Reports Under the 1934 Act.
With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration ("Rule 144"), the Company agrees to:
(a)            make and keep public information available, as those terms are
understood and defined in Rule 144;
(b)            file with the SEC in a timely manner all reports and other
documents required of the Company under the 1933 Act and the 1934 Act so long as
the Company remains subject to such requirements and the filing of such reports
and other documents is required for the applicable provisions of Rule 144; and
(c)            furnish to each Investor so long as such Investor owns
Registrable Securities, promptly upon request, (i) a written statement by the
Company, if true, that it has complied with the reporting requirements of Rule
144, the 1933 Act and the 1934 Act, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company and (iii) such other information as may be reasonably requested to
permit the Investors to sell such securities pursuant to Rule 144 without
registration.
9.            Assignment of Registration Rights.
The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor's Registrable
Securities if:  (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act or applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Securities Purchase Agreement.
10.            Amendment of Registration Rights.
Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders.  Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company.  No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities.  No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of this
Agreement unless the same consideration (other than the reimbursement of legal
fees) also is offered to all of the parties to this Agreement.
- 19 -

--------------------------------------------------------------------------------

11.            Miscellaneous.
(a)            A Person is deemed to be a holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities.  If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company shall act upon the basis of instructions, notice or
election received from such record owner of such Registrable Securities.
(b)            Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or electronic mail; or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same.  The addresses, facsimile numbers
and e-mail addresses for such communications shall be:
If to the Company:
Nemus Bioscience, Inc.
650 Town Center Drive, Suite 1770
Costa Mesa, California 92626
Telephone:                          (949) 396-0330
Facsimile:                               (714) 755-8290
Attention:                             John Hollister
E-mail:                                        john@nemusbio.com
With a copy (for informational purposes only) to:
Latham & Watkins LLP
650 Town Center Drive, 20th Floor
Costa Mesa, California 92626
Telephone:                          (714) 540-1235
Facsimile:                              (714) 755-8290
Attention:                            Daniel Rees
If to the Transfer Agent:
ClearTrust, LLC
16540 Pointe Village, Suite 210
Lutz, Florida 33558
Telephone:                          (813) 235-4490
Facsimile:                              (813) 388-4549
Attention:                             Kara Kennedy
E-mail:                                        inbox@cleartrusttransfer.com
- 20 -

--------------------------------------------------------------------------------




If to a Buyer, to its address, facsimile number or email address set forth on
the Schedule of Buyers attached hereto, with copies to such Buyer's
representatives as set forth on the Schedule of Buyers, or to such other
address, facsimile number and/or email address to the attention of such other
Person as the recipient party has specified by written notice given to each
other party five (5) days prior to the effectiveness of such change.  Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender's facsimile machine or e-mail transmission containing the time, date,
recipient facsimile number or e-mail address and an image of the first page of
such transmission or (C) provided by a courier or overnight courier service
shall be rebuttable evidence of personal service, receipt by facsimile or
receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.
(c)            Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.
(d)            All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of New York, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York.  Each party hereby irrevocably agrees that any
dispute, controversy or claim that arises in connection with the performance or
breach of this Agreement or any other Transaction Document or in connection with
any transaction contemplated hereby or thereby or discussed herein or therein
shall be submitted to binding arbitration before the American Arbitration
Association ("AAA") in New York, New York in accordance with its rules. Disputes
shall not be resolved in any other forum or venue.  Such arbitration shall be
conducted before a single arbitrator selected in accordance with the standard
procedures of the AAA.   Pre-arbitration discovery shall be limited to the
maximum discovery permitted under the rules of the AAA.   The arbitrator shall
have the power to award equitable relief, including specific performance of this
Agreement and any other Transaction Document.  All arbitration determinations
shall be in writing, and shall be final and have binding effect, and judgment
upon the award may be entered in any state or federal court of competent
jurisdiction, or application may be made to such court for a judicial acceptance
of the award and an enforcement as the law of such jurisdiction may require or
allow.  The prevailing party shall recover its costs related to the arbitration
and the enforcement of any arbitration determinations, including attorneys'
fees, AAA fees and arbitrator's fees.
(e)            If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties. 
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
- 21 -

--------------------------------------------------------------------------------

(f)            This Agreement, the other Transaction Documents (as defined in
the Securities Purchase Agreement) and the instruments referenced herein and
therein constitute the entire agreement among the parties hereto with respect to
the subject matter hereof and thereof.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein.  This Agreement, the other Transaction Documents and the instruments
referenced herein and therein supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.
(g)            Subject to the requirements of Section 9, this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of each of the parties hereto.
(h)            The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
(i)            This Agreement may be executed in identical counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement.  This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.
(j)            Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
(k)            All consents and other determinations required to be made by the
Investors pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by the Required Holders, determined as if all of the
Preferred Shares and Warrants held by Investors then outstanding  have been
exercised for Registrable Securities without regard to any limitations on
conversion of the Preferred Shares or exercise of the Warrants.
(l)            The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.
- 22 -

--------------------------------------------------------------------------------

(m)            This Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.
(n)            The obligations of each Investor hereunder are several and not
joint with the obligations of any other Investor, and no provision of this
Agreement is intended to confer any obligations on any Investor vis-à-vis any
other Investor.  Nothing contained herein, and no action taken by any Investor
pursuant hereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated herein.
* * * * * *
[Signature Page Follows]
- 23 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.


COMPANY:
 
NEMUS BIOSCIENCE, INC.
By:                                                                          
Name:                                                                  Title:
 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.


BUYERS:
 
_________________
 
 
By:                                                                          
Name:
Title:
 

 

--------------------------------------------------------------------------------



SCHEDULE OF BUYERS


 
Buyer
Buyer Address
and Facsimile Number
Buyer's Representative's Address
and Facsimile Number
                             





 

--------------------------------------------------------------------------------

EXHIBIT A
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT


[          ]
[          ]
[          ]
Telephone:                            [          ]
Facsimile:                                [          ]
Attention:                              [          ]
E-mail:                                        [          ]
Re:            Nemus Bioscience, Inc.
Ladies and Gentlemen:
[We are][I am] counsel Nemus Bioscience, Inc., a Nevada corporation (the
"Company"), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of August [●], 2015 (the
"Securities Purchase Agreement"), entered into by and among the Company and the
buyers named therein (collectively, the "Holders") pursuant to which the Company
issued to the Holders shares of the Company's Series B Convertible Preferred
Stock shares, par value $0.001 per share (the "Preferred Shares") convertible
into the Company's common stock, par value $0.001 per share (the "Common Stock")
and warrants exercisable for shares of Common Stock (the "Warrants").  Pursuant
to the Securities Purchase Agreement, the Company also has entered into a
Registration Rights Agreement with the Holders (the "Registration Rights
Agreement") pursuant to which the Company agreed, among other things, to
register the resale of the Registrable Securities (as defined in the
Registration Rights Agreement), including the shares of Common Stock issuable
upon conversion of the Preferred Shares and the shares of Common Stock issuable
upon exercise of the Warrants under the Securities Act of 1933, as amended (the
"1933 Act").  In connection with the Company's obligations under the
Registration Rights Agreement, on ____________ ___, 2015, the Company filed a
Registration Statement on Form S-3 (File No. 333-_____________) (the
"Registration Statement") with the Securities and Exchange Commission (the
"SEC") relating to the Registrable Securities which names each of the Holders as
a selling shareholder thereunder.
In connection with the foregoing, [we][I] advise you that a member of the SEC's
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC's staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.
This letter shall serve as our standing instruction to you that the shares of
Common Stock are freely transferable by the Holders pursuant to the Registration
Statement.  You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Holders as
contemplated by the Company's Irrevocable Transfer Agent Instructions dated
August [●], 2015.
A-1

--------------------------------------------------------------------------------

Very truly yours,
[ISSUER'S COUNSEL]
By:_____________________
CC:            [LIST NAMES OF HOLDERS]
A-2

--------------------------------------------------------------------------------

EXHIBIT B
SELLING STOCKHOLDERS
The shares of common stock being offered by the selling shareholders are those
issuable upon conversion of the convertible preferred shares and upon exercise
of the warrants.  For additional information regarding the issuances of the
convertible preferred shares and the warrants, see "Private Placement of the
Convertible Preferred Shares and Warrants" above.  We are registering the shares
of common stock in order to permit the selling shareholders to offer the shares
for resale from time to time.  Except for the ownership of the convertible
preferred shares and the warrants, the selling shareholders have not had any
material relationship with us within the past three years.
The table below lists the selling shareholders and other information regarding
the beneficial ownership of the shares of common stock by each of the selling
shareholders.  The second column lists the number of shares of common stock
beneficially owned by each selling shareholder, based on its ownership of the
shares of the convertible preferred shares and the warrants, as of ________,
2015, assuming conversion of all convertible preferred shares and exercise of
the warrants held by the selling shareholders on that date, without regard to
any limitations on conversions and/or redemptions of the convertible preferred
shares or exercises of the warrants.
The third column lists the shares of common stock being offered by this
prospectus by the selling shareholders.
In accordance with the terms of a registration rights agreement with the holders
of the convertible preferred shares and the warrants, this prospectus generally
covers the resale of at least a number of shares of Common Stock equal to the
sum of (i) 130% of the maximum number of shares of common stock issued and
issuable pursuant to the convertible preferred shares as of the Trading Day
immediately preceding the date the registration statement is initially filed
with the SEC, and (ii) the maximum number of shares of common stock issued and
issuable upon exercise of the related warrants as of the Trading Day immediately
preceding the date the registration statement is initially filed with the SEC,
all subject to adjustment as provided in the registration rights agreement and
in each case without regard to any limitations on the issuance of shares of
common stock pursuant to the terms of the convertible preferred shares or
exercise of the warrants.  Because the conversion price of the convertible
preferred shares and the exercise price of the warrants may be adjusted, the
number of shares that will actually be issued may be more or less than the
number of shares being offered by this prospectus..  The fourth column assumes
the sale of all of the shares offered by the selling shareholders pursuant to
this prospectus.
Under the terms of the convertible preferred shares and the warrants, a selling
shareholder may not convert the convertible preferred shares or exercise the
warrants, to the extent such conversion or exercise would cause such selling
shareholder, together with its affiliates, to beneficially own a number of
shares of common stock which would exceed 4.99% of our then outstanding shares
of common stock following such conversion or exercise, excluding for purposes of
such determination shares of common stock issuable upon conversion of the
convertible preferred shares which have not been converted and upon exercise of
the warrants which have not been exercised.  The number of shares in the second
column does not reflect this limitation.  The selling shareholders may sell all,
some or none of their shares in this offering.  See "Plan of Distribution."
 
Annex I-1

--------------------------------------------------------------------------------





Name of Selling Shareholder
 
 
Number of Common Shares Owned Prior to Offering
 
Maximum Number of Common Shares to be Sold Pursuant to this Prospectus
 
 
Number of Common Shares Owned After Offering

Annex I-2

--------------------------------------------------------------------------------

PLAN OF DISTRIBUTION
We are registering the shares of common stock issuable upon conversion of the
convertible preferred shares and the shares of common stock issuable upon
exercise of the warrants to permit the resale of these shares of common stock by
the holders of the convertible preferred shares and warrants from time to time
after the date of this prospectus.  We will not receive any of the proceeds from
the sale by the selling shareholders of the shares of common stock.  We will
bear all fees and expenses incident to our obligation to register the shares of
common stock.
The selling shareholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents.  If the shares of
common stock are sold through underwriters or broker-dealers, the selling
shareholders will be responsible for underwriting discounts or commissions or
agent's commissions.  The shares of common stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated
prices.  These sales may be effected in transactions, which may involve crosses
or block transactions,

· on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;

· in the over-the-counter market;

· in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

· through the writing of options, whether such options are listed on an options
exchange or otherwise;

· ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

· block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

· purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

· an exchange distribution in accordance with the rules of the applicable
exchange;

· privately negotiated transactions;

· short sales;

· sales pursuant to Rule 144;

Annex I-3

--------------------------------------------------------------------------------

· broker-dealers may agree with the selling securityholders to sell a specified
number of such shares at a stipulated price per share;

· a combination of any such methods of sale; and

· any other method permitted pursuant to applicable law.

If the selling shareholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling shareholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved).  In connection with sales of
the shares of common stock or otherwise, the selling shareholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume.  The selling shareholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. 
The selling shareholders may also loan or pledge shares of common stock to
broker-dealers that in turn may sell such shares.
The selling shareholders may pledge or grant a security interest in some or all
of the convertible preferred shares or warrants or shares of common stock owned
by them and, if they default in the performance of their secured obligations,
the pledgees or secured parties may offer and sell the shares of common stock
from time to time pursuant to this prospectus or any amendment to this
prospectus under Rule 424(b)(3) or other applicable provision of the Securities
Act of 1933, as amended, amending, if necessary, the list of selling
shareholders to include the pledgee, transferee or other successors in interest
as selling shareholders under this prospectus.  The selling shareholders also
may transfer and donate the shares of common stock in other circumstances in
which case the transferees, donees, pledgees or other successors in interest
will be the selling beneficial owners for purposes of this prospectus.
The selling shareholders and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be "underwriters" within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act.  At the time a particular
offering of the shares of common stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of common stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling shareholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.
Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers.  In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.
Annex I-4

--------------------------------------------------------------------------------

There can be no assurance that any selling shareholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.
The selling shareholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of common stock by the selling
shareholders and any other participating person.  Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock.  All of the foregoing may affect the marketability of the shares of
common stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.
We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or "blue sky" laws;
provided, however, that a selling shareholder will pay all underwriting
discounts and selling commissions, if any.  We will indemnify the selling
shareholders against liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreements, or the
selling shareholders will be entitled to contribution.  We may be indemnified by
the selling shareholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling shareholder specifically for use in this prospectus, in
accordance with the related registration rights agreement, or we may be entitled
to contribution.
Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.


Annex I-5